tax_exempt_and_government_entities_division xxxxx xxxxx xxxxx xxxxx department of the treasury internal_revenue_service washington d c j dec an ope ep t legend employer m xxxxx plan x xxxxx department m xxxxx court c xxxxx state a xxxxx dear xxxxx this is in response to your ruling_request dated date submitted under cover letter dated date as supplemented by correspondence dated june november date february april april and date on behalf of employer m regarding amounts due plan x as described below and whether such amounts received by plan x constitute annual_additions under sec_415 of the internal_revenue_code the following facts and representations have been submitted employer m an insurance_company established plan x as of date plan x is an employee_stock_ownership_plan esop which meets the requirements of code sec_4975 in date plan x borrowed approximately dollar_figure from employer m and used that amount to purchase big_number shares of employer m stock in an exempt loan transaction intended to meet the requirements of code sec_4975 under the promissory note evidencing this transaction note the amount borrowed is secured_by a pledge agreement covering the acquired stock the note further provides for ten equal annual payments and in the event of default in payment of any of these installments the loan is due and payable to the extent of such default with a stated_interest rate applied the big_number shares were credited to a suspense_account consistent with the requirements for an exempt loan under excise_tax regulation sec_54_4975-11 page at the time that plan x was leveraged employer m intended to make contributions to plan x over the life of the exempt loan so that plan x could repay the exempt loan and all the pledged shares couid be released from the suspense_account and allocated to the participants’ plan x accounts in a contribution was made to plan x with which plan x made one installment_payment and an additional principal payment on the note resulting in the release of approximately big_number shares from the plan x suspense_account and their subsequent allocation no additional payments were made as further explained below in xxxx before the second loan installment was due the state a department of insurance determined that employer m was insolvent and proceedings were commenced in court c for the liquidation of employer m as part of the proceedings the director of the state a department of insurance and his successors in office was appointed receiver for employer m on xxxx xxxxx in date employer m's board_of directors decided to terminate plan x the receiver for employer m received a favorable determination_letter on plan x's termination from the appropriate internal_revenue_service area office issued on date on termination of plan x the shares of employer m stock which had previously been allocated to the participants’ individual accounts and plan x's cash assets were distributed to the participants in the plan x trustees filed a claim in the employer m liquidation proceedings prior to that no action was taken regarding the unallocated shares of employer m stock because all parties believed that the employer m stock had no value with employer m's liquidation approaching completion you now represent that in liquidation will exceed approved claims so that a the assets of employer m liquidating_distribution to shareholders including plan x will occur employer m intends to setoff the amounts due it under the note against the liquidating_distribution to be made to plan x in exchange for its employer m stock the setoff ‘setoff’ consists of the default amount determined under the note in accordance with sec_54_4975-7 of the regulations and all other_amounts owing under the note under current projections employer m represents that the liquidating_distribution to plan x less the setoff may be approximately dollar_figure employer m has amended plan x to comply with legislative changes since and to address the anticipated liquidating_distribution plan x as so amended received a favorable determination_letter upon plan termination from the service issued on date employer m now proposes to amend section d of plan x to provide for allocating the amounts plan x will receive upon the liquidation of employer m to participants on a compensation basis based on the foregoing facts and representations the following rulings are requested page that the setoff by employer m of the amount due it on the esop_loan against the liquidating_distribution due plan x with respect to employer m stock owned of record by plan x will not cause the loan to fail to meet the requirements for exemption under code sec_4975 that the allocation as earnings_of the trust fund in accordance with amended section d of the plan x document of the liquidating_distribution from employer m in exchange for employer m stock is proper and that such liquidating_distribution does not constitute an annual_addition as defined in sec_415 of the code an employee stock ownership esop is designed to invest primarily in employer_securities an esop must be part of a stock_bonus_plan qualified under code sec_401 or a stock_bonus_plan and a money purchase plan qualified under code sec_401 a leveraged_esop borrows funds which it uses to purchase employer_securities usually from the employer the esop_loan or loans are generally from the employer or guaranteed by the employer the acquired employer_securities are held in a suspense_account pending allocation to the accounts of plan participants in accordance with the rules of sec_54 d of the regulations an esop generally uses employer contributions to the plan and cash dividends on employer stock held by the plan to repay the exempt loan sec_4975 of the code in general prohibits transactions between an employer and a plan sponsored by the employer code sec_4975 imposes a tax on each prohibited_transaction as defined in code sec_4975 at a rate equal to percent of the amount_involved with respect to the prohibited_transaction for each year or part thereof in the taxable_period the tax imposed by code sec_4975 shall be paid_by any qualified_person who participates in the prohibited_transaction other than a fiduciary acting only as such sec_4975 of the code provides that if a a loan to a leveraged_esop is primarily for the benefit of participants and beneficiaries of the plan and b such loan is at a reasonable rate of interest and any collateral which is given to a disqualified_person by the plan consists only of qualifying employer_securities as defined in subsection e a loan from an employer to an esop it sponsors is exempt from the prohibitions of code sec_4975 sec_54_4975-7 of the regulations provides that all of the surrounding facts and circumstances will be considered in determining whether an esop_loan satisfies the requirement that the loan be primarily for the benefit of the esop participants with respect to repayment of an exempt loan sec_54_4975-7 of the regulations indicates that the employer has the primary responsibility for repayment of an exempt loan through contributions to the plan this section page further provides that the only assets of an esop that may be given as collateral on an exempt loan are qualifying securities of two classes those acquired with the proceeds of the loan and those that were used as collateral on a prior exempt loan repaid with the proceeds of the current exempt loan no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and iii earnings attributable to such collateral and the investment of such contributions sec_54_4975-7 of the regulations states that in the event of default upon an exempt loan the value of plan assets transferred in satisfaction of the loan must not exceed the amount of default if the lender is a disqualified_person a loan must provide for a transfer of plan assets upon default only upon and to the extent of the failure of the plan to meet the payment schedule of the loan under sec_54_4975-7 and of the regulations the employer stock pledged as collateral and earnings thereon may be used to repay an exempt loan in default in this case employer m intended to make future contributions to plan x so that the esop_loan would be repaid and all stock allocated one contribution was made but employer m was determined insolvent and ceased operations before the date the second annual esop_loan installment was due a receiver was appointed to liquidate employer m and no further contributions were made to plan x default amount and all other_amounts owing under the loan will be repaid through the setoff against the liquidating_distribution to plan x with respect to its employer m common_stock since employer m is being liquidated and plan x has been terminated the accordingly upon consideration of all the surrounding facts and circumstances in accordance with sec_54_4975-7 and sec_54 b and of the regulations we conclude with respect to ruling_request one that the setoff by employer m of the securities pledged as collateral for the exempt loan as described above against the liquidating_distribution due plan x will not cause the loan to fail to meet the requirements for exemption under code sec_4975 d with respect to ruling_request two code sec_415 provides that contributions and other additions under a defined_contribution_plan including an esop with respect to a participant for any taxable_year may not exceed the limitation of subsection c sec_415 of the code provides that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition within the meaning of paragraph to the participant's account such annual_addition is greater than the lesser_of a dollar_figure or b percent of the participant's_compensation page sec_415 of the code defines annual_addition as the sum for any year of employer contributions employee contributions and forfeitures sec_1 b i of the income_tax regulations provides that the commissioner may in appropriate cases considering all of the facts and circumstances treat certain allocations to participants' accounts as giving rise to annual_additions sec_54_4975-11 of the regulations provides in part that income with respect to securities acquired with the proceeds of an exempt loan shall be allocated as income of the plan except to the extent that the esop provides for_the_use_of income from securities to repay the loan sec_54_4975-1 a ii of the regulations states that an esop will not fail to meet requirements of code sec_401 merely because annual_additions under code sec_415 are calculated with respect to employer contributions used to repay an exempt loan rather than with respect to securities allocated to participants employer m has been declared insolvent and plan x has been terminated the liquidation distribution will be received by plan x as part of the plan termination process rather than as an empioyer contribution accordingly such amounts are not employer contributions because these amounts also are not employee contributions or forfeitures they do not fall within the definition of annual_additions as defined in sec_415 of the code accordingly because the amounts used to repay the loan will not be employer contributions there is no annual_addition under sec_54_4975-11 of the regulations in this situation as previously noted sec_1 b i of the income_tax regulations provides that the commissioner may in appropriate cases considering all of the facts and circumstances treat certain allocations to participant accounts as giving rise to annual_additions in this case employer m has been declared insolvent and plan x has been terminated the proposed allocations to be made to the participants’ accounts result from proceeds the trust will receive as a result of the liquidation of employer m accordingly in our view the facts and circumstances of the present case do not support the recharacterization of the proceeds plan x will receive as a result of the liquidation of employer m as annual_additions under the authority of sec_1 b i of the regulations accordingly we conclude with respect to your second ruling_request that any allocations made to the accounts of the participants of plan x as a result of the liquidation of employer m will be treated as earnings and will not constitute annual_additions to participants' accounts for purposes of code sec_415 when such proceeds from the liquidation distribution are allocated to participants' accounts the above rulings are based on the assumption that plan x will be qualified under code sec_401 and the related trust will be tax exempt under code sec_501 a at all times relevant thereto it also assumes that plan x meets the requirements of code sec_4975 page this ruling is directed only to the taxpayer who requested it and applies only to plan x as proposed to be amended as of the date of this ruling code sec_6111 provides that this ruling may not be used or cited as precedent pursuant to a power_of_attorney on file in this office the original of this letter is if you have any questions about this being sent to your authorized representative ruling please contact xxxxx xx-xxxx of t ep ra t2 at xxx-xxxx sincerely aigned joyce floyd joyce e floyd employee_plans technical group tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter ce xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx
